Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 26, 2021

The Court of Appeals hereby passes the following order:

A21E0033. THOMPSON et al. v. BLACKWELL et al.

      Upon consideration of Fayette Thompson’s motion for extension of time to file
application for discretionary appeal, it is ordered that an extension be granted in the
above-referenced case through and including March 26, 2021.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/26/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.